Title: Howard Malcom to James Madison, October 1826
From: Malcom, Howard
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                American Sunday Sch. Union
                                    Philada
                                
                                 October 1826
                            
                        
                        The American Sunday School Union has hitherto prosecuted its important task without appealing to its friends
                            abroad, depending on the support of Christians in this city. The time however has now arrived when we can no longer
                            sustain the pressure of this increasing concern, without assistance from others.
                        The institution is obliged to work partly on borrowed funds, to obtain credits &c. &c. Indeed
                            we suffer every species of loss and inconvenience, which a man in heavy business without capital of his own, would have to
                            endure. The price of our publications cannot be so low, as they could otherwise be made. Orders for books sometimes crowd
                            in so as to drain our shelves, and several weeks must elapse before all can be executed–This embarrassment is spread
                            through entire auxiliaries and their usefulness abridged. Such are the trying circumstances of this interesting society,
                            and these are the reasons which necessitate us to solicit with respectful urgency such pecuniary aid, as your feelings and
                            convenience may prompt–Indeed difficulties increase upon us every day because new societies are springing up all over our
                            country, each looking to this Institution for its supply of books–Our orders are more numerous, and of greater amount
                            than ever before–Fife binderies are in employ–six presses, and our weekly disbursements for paper alone is about 350
                            dollars
                        Did we not confidently believe, venerated sir, that your piety and patriotism cordially approve of our
                            exertions to diffuse wholesome instruction among the coming generations we should apologize for this application by
                            pleading our distressing embarrassments–We commit our case to your notice under a deep sense of the sacredness of our
                            trust & responsibility of our Station as almoners of public beneficence A life membership is $30. Trusting that we
                            shall feel grateful for any assistance, your convenience & judgment may prompt you to
                            impart I remain on behalf of the Soc. With profound respect
                        
                            
                                Howard Malcom
                            
                        
                    